UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-2342



ELLEN SUE GREENE,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Thomas E. Rogers, III, Magistrate
Judge. (CA-01-2236-4-25BH)


Submitted:   April 29, 2005                   Decided:   May 16, 2005


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wm. Gary White, III, Columbia, South Carolina, for Appellant.
Jonathan S. Gasser, Acting United States Attorney, Frances C.
Trapp, Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ellen Sue Greene appeals the magistrate judge’s* order

dismissing her civil action against the United States of America

for lack of jurisdiction.     We have reviewed the record and the

magistrate    judge’s   opinion   and     find   no   reversible     error.

Accordingly, we affirm on the reasoning of the magistrate judge.

See Greene v. United States, No. CA-01-2236-4-25BH (D.S.C. Sept.

17, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(b) (2000).

                                  - 2 -